Opinion by
Mr. Justice Hotter,
This action was brought to recover damages for personal injuries suffered by Charles J. Parks, while engaged as a crane operator in the employ of the defendant company. Upon the trial, at the close of plaintiff’s testimony, a judgment of compulsory non-suit was entered, and from the refusal of the court below to take off this judgment, this appeal has been taken. The injured boy was engaged in operating an electric crane, which traveled upon runways some two hundred feet long, at a height of about sixty feet from the ground. Two cranes were in use upon the same runway. Access from the ground to the runway was had by means of ladders placed at the central point. At the time of the accident it was discovered that a device known as the controller, used in operating the crane was out of order, and Charles J. Parks, after leaving his crane at the proper place at the end of the runway, took the controller to the shop for some attention. In doing this he passed along the track upon which the crane ran, up to the central point and descended the ladder. While returning to his post, as he came up the ladder he saw the other crane at rest some fifty feet along the runway from the ladder towards the opposite end of the building. It appears from the evidence that he knew that the operator of the other crane could not, from his cage, see anyone walking along the runway. He also knew that the noise of the machinery was so great that the only effective means of communicating with the craneman was by signal. He might have given the necessary signal while upon the ground, be*465fore ascending the ladder; but he did not do so. Without having given any warning to the other craneman, lie climbed upon the runway, and started to walk along the rail towards Ms own crane. Having gone but a short distance, he discovered that the other crane, which had been stationary, was in motion, and was approaching him. He then turned back and attempted to regain the ladder. Before he was able to do so, he was struck by the oncoming crane, and injured.
It was contended that the defendant company was negligent in not providing ladders at the ends of the runways, for the use of employees, rather than at the central point. The location of the ladder was not, however, the proximate cause of the injury in this case. That unfortunate result was brought about by the young man’s failure to take the obvious precaution of warning the other crane operator before entering upon the trackway. He was thoroughly familiar with the premises, and with the operation of the cranes, and his testimony shoAVS that he fully appreciated the danger of being run down by the active crane while he was on the track. His failure to give notice of the perilous position in which he was about to place himself can only be regarded as contributory negligence. This was the conclusion reached by the trial judge, and from it we can see no escape.
The judgment is therefore affirmed.